        Case 3:19-cv-00770-BAJ-SDJ             Document 52       10/08/20 Page 1 of 22




                            UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA


 A.A., BY AND THROUGH HIS                                CIVIL ACTION
 MOTHER, P.A.; B.B., BY AND
 THROUGH HER MOTHER, P.B.; C.C.,                         NO. 3:19-CV-00770-BAJ-RLB
 BY AND THROUGH HER MOTHER,
 P.C.; D.D., BY AND THROUGH HIS                          JUDGE BRIAN A. JACKSON
 MOTHER, P.D.; AND E.E., BY AND
 THROUGH HIS MOTHER, P.E.                                MAGISTRATE JUDGE SCOTT D.
                                                         JOHNSON
 VERSUS

 DR. COURTNEY N. PHILLIPS, IN
 HER OFFICIAL CAPACITY AS
 SECRETARY OF THE LOUISIANA
 DEPARTMENT OF HEALTH, AND
 THE LOUISIANA DEPARTMENT OF
 HEALTH


                    DEFENDANTS’ MEMORANDUM IN OPPOSITION
        TO PLAINTIFFS’ RENEWED MOTION FOR CLASS CERTIFICATION


       NOW INTO COURT, through undersigned counsel, come Defendants, Dr. Courtney N.

Phillips, in her official capacity as Secretary of the Louisiana Department of Health, and the

Louisiana Department of Health (collectively “Defendants”), who submit this Memorandum in

Opposition to Plaintiffs’ Renewed Motion for Class Certification (Doc. No. 51). Defendants aver

that Plaintiffs, A.A., by and through his mother, P.A.; B.B., by and through her mother, P.B.; C.C.,

by and through her mother, P.C.; D.D., by and through his mother, P.D.; E.E., by and through his

mother, P.E.; and F.F., by and through her mother, P.F. (collectively “Plaintiffs”) cannot meet their

burden under Rule 23 of the Federal Rules of Civil Procedure. The proposed class is not

ascertainable and fails to satisfy the requirements of Rule 23(a) and Rule 23(b)(2). Therefore,

Plaintiffs’ Renewed Motion for Class Certification should be denied.
          Case 3:19-cv-00770-BAJ-SDJ                   Document 52          10/08/20 Page 2 of 22




I.       RELEVANT FACTS AND PROCEDURAL HISTORY

         On November 7, 2019, Plaintiffs filed their Original Complaint (Doc. No. 1) and Motion

for Class Certification (Doc. No. 2). On November 27, 2019, Plaintiffs filed their First Amended

Complaint (Doc. No. 15) and added an additional plaintiff, namely, F.F. In this suit, Plaintiffs

allege that Defendants fail to provide the “intensive care coordination, crisis services, and intensive

behavioral services and supports” (collectively referred to by the Plaintiffs as “intensive home and

community-based services” or “IHCBS”), required by the Early and Periodic Screening,

Diagnostic and Treatment (EPSDT) and Reasonable Promptness provisions of the Medicaid Act.1

Plaintiffs further assert that Defendants’ alleged failure to provide these IHCBS cause Plaintiffs

and the putative class to be at “serious risk of unnecessary placement in hospitals and psychiatric

institutions, in violation of Title II of the Americans With Disabilities Act and Section 504 of the

Rehabilitation Act of 1973.”2

         In response to the Plaintiffs’ vague allegations, Defendants filed a Motion for More

Definite Statement Pursuant to Rule 12(e) (Doc. No. 28) on December 18, 2019. On December

23, 2019, Defendants filed their First Motion to Stay Class Certification Proceedings, or, in the

alternative, Second Motion for Extension of Time to File Response (Doc. No. 29), requesting an

extension of time to file a response to the class certification proceedings pending resolution of the

Motion for a More Definite Statement Pursuant to Rule 12(e) (Doc. No. 28). On December 30,

2019, the Court granted Defendants’ Motion for Extension of Time to File Response to the Motion

for Class Certification (Doc. No. 31).



1
 Doc. No. 51-2 at pp. 1-2. See also 42 U.S.C. §§ 1396d(r), 1396a(a)(10)(A), 1396a(a)(43), 1396d(a)(4)(B), and
1396a(a)(8)).
2
  Doc. No. 51-2 at p. 2. See also 42 U.S.C. § 12132; 29 U.S.C. § 794. Plaintiffs cite “29 U.S.C. § 794a” as the
statutory reference for Section 504 of the Rehabilitation Act of 1973, which pertains to remedies and attorneys’ fees.
Defendants assert that the correct statutory reference for Section 504 of the Rehabilitation Act is 29 U.S.C. § 794.
            Case 3:19-cv-00770-BAJ-SDJ                Document 52        10/08/20 Page 3 of 22




           Thereafter, the Court by Order signed June 23, 2020 (Doc. No. 43) granted Defendants’

Motion for a More Definite Statement Pursuant to Rule 12(e) (Doc. No. 28) and ordered Plaintiffs

to supplement their First Amended Complaint (Doc. No. 15). Subsequently, Defendants filed their

Answer and Affirmative Defenses (Doc. No. 49) in response to Plaintiffs’ Second Amended

Complaint (Doc. No. 48). On August 31, 2020, the Court by Order (Doc. No. 50) set new deadlines

to govern the briefing of the class certification issues.

           Plaintiffs seek to certify a class of “all Medicaid-eligible youth under the age of 21 in the

State of Louisiana who are diagnosed with a mental illness or condition, not attributable to an

intellectual or developmental disability, and who are eligible for, but not receiving, necessary

intensive home and community based (mental health) services.”3 Defendants now respond and

adamantly oppose Plaintiffs’ request for class certification.

II.        LEGAL STANDARD FOR CLASS CERTIFICATION

           The party seeking class certification bears the burden of proving all four requirements of

Federal Rules of Civil Procedure Rule 23(a); namely, numerosity, commonality, typicality, and

adequate representation.4 In addition to meeting the requirements of Rule 23(a), a party must also

satisfy through evidentiary proof at least one of the provisions of Rule 23(b).5 In this case, the

Plaintiffs rely on Rule 23(b)(2), which provides that a class action may be maintained if “the party

opposing the class has acted or refused to act on grounds generally applicable to the class, thereby

making appropriate final injunctive relief or corresponding declaratory relief with respect to the

class as a whole.”




3
    Doc. No. 51 at p.1; Doc. No. 51-2 at p. 2.
4
    Berger v. Compaq Computer Corp., 257 F.3d 475, 479-80 (5th Cir. 2001).
5
    Comcast Corp. v. Behrend, 133 S.Ct. 1426, 1428 (2013).
            Case 3:19-cv-00770-BAJ-SDJ                   Document 52          10/08/20 Page 4 of 22




            The class action is “an exception to the usual rule that litigation is conducted by and on

behalf of the individual named parties only.”6 Therefore, a party seeking class certification must

affirmatively demonstrate his compliance with Rule 23.7 Because class actions are the exception

and not the rule, a district court must conduct a “rigorous analysis” of the Rule 23 prerequisites

before certifying a class.8 This requires an understanding of the relevant claims, defenses, facts,

and substantive law presented in the case.9 In other words, “[t]he plain text of Rule 23 requires the

court to ‘find,’ not merely assume, the facts favoring class certification.”10 The decision to certify

is within the broad discretion of the court, but that discretion must be exercised within the

framework of Rule 23.11

III.        LEGAL ANALYSIS

       A.       The proposed class is not ascertainable.

       “The existence of an ascertainable class of persons to be represented by the proposed class

representative is an implied prerequisite of Federal Rule of Civil Procedure 23.”12 “It is elementary

that in order to maintain a class action, the class sought to be represented must be adequately

defined and clearly ascertainable.” 13 The class “definition must be precise, objective, and presently




6
 Wal-mart Stores, Inc. v. Dukes, 131 S.Ct. 2541, 2550 (2011) (quoting Califano v. Yamasaki, 99 S.Ct. 2545, 2557
(1979)).
7
    Comcast Corp. v. Behrend, 133 S.Ct. at 1432.
8
 Id. See also Wal-mart Stores, Inc. v. Dukes, 131 S. Ct. at 2551 (quoting General Telephone Co. of Southwest v.
Falcon, 102 S.Ct. 2364, 2372 (1982)).
9
 M.D. v. Perry, 675 F.3d 832, 837 (5th Cir. 2012) (citing McManus v. Fleetwood Enters., 320 F.3d 545, 548 (5th
Cir. 2003)); see also Funeral Consumers Alliance, Inc. v. Service Corporation International, 695 F.3d 330, 345 (5th
Cir. 2012).
10
     Unger v. Amedisys Inc., 401 F.3d 316, 321 (5th Cir. 2005).
11
     Oscar Private Equity Invs. v. Allegiance Telecom, Inc., 487 F.3d 261, 264 (5th Cir. 2007).
12
     John v. National Sec. Fire and Cas. Co., 501 F.3d 443, 445 (5th Cir. 2007).
13
 LeBlanc v. Exxon Mobil Corp., 2015 U.S. Dist. LEXIS 32533, at *11 (M.D. La. Mar. 17, 2015) (quoting
DeBremaecker v. Short, 433 F.2d 733, 734 (5th Cir. 1970)).
             Case 3:19-cv-00770-BAJ-SDJ               Document 52         10/08/20 Page 5 of 22




ascertainable.”14 Furthermore, “the order defining the class should avoid subjective standards (e.g.,

a plaintiff’s state of mind) or terms that depend on resolution of the merits (e.g., persons who were

discriminated against).”15 “A class definition is inadequate if a court must make a determination

of the merits of the individual claims to determine whether a particular person is a member of the

class.”16 The Fifth Circuit has held that where it is facially apparent from the pleadings that there

is no ascertainable class, a district court may dismiss the class allegation on the pleadings.17

                1. Plaintiffs’ reference to “intensive home and community based services” is vague

                     and not an identifiable term.

            Throughout the pleadings, Plaintiffs refer to “intensive care coordination, crisis services,

and intensive behavioral services and supports,” or collectively, “intensive home and community

based services” or “IHCBS.”18 Plaintiffs further allege that IHCBS are required by the EPSDT

provisions of the Medicaid Act.19 In actuality, under the EPSDT provisions of the Medicaid Act,

Defendants are required to provide eligible children with “medically necessary” health care

services.20 “Medically necessary” means all services or treatments provided by the Medicaid Act




14
  Colindres v. QuietFlex Mfg., 235 F.R.D. 347, 368 (S.D.Tx. 2006) (quoting MANUAL FOR COMPLEX LITIGATION
§21.222 at 270 (4th ed. 2005)).
15
  Plaza 22, LLC v. Waste Mgmt. of La., LLC, 2015 U.S. Dist. LEXIS 30405, at *9 (M.D. La. Mar. 12, 2015)
(quoting MANUAL FOR COMPLEX LITIGATION §21.222 at 1 (4th ed. 2005)).
16
     Id. (quoting James Wm. Moore et al., MOORE'S FEDERAL PRACTICE ¶ 23.21[3][c](3rd ed. 2007)).
17
 Pitre v. Yamaha Motor Co., 51 F. Supp. 3d 644, 670 (E.D. La. 2014) (quoting John v. Nat'l Sec. Fire and Cas.
Co., 501 F.3d 443, 445 (5th Cir. 2007)).
18
     See e.g., Doc. No. 51-2 at p. 1.
19
     Id.
20
  42 U.S.C. § 1396a(a)(43)(C); 42 U.S.C. § 1396d(a)(4)(B); 42 U.S.C. § 1396d(r)(5). Each state participating in the
Medicaid Program must provide for EPSDT services in their state plan as a mandatory category of medical
assistance (“EPSDT mandate”). See S.D. v. Hood, 391 F.3d 581, 586 (5th Cir. 2004). The Medicaid Act, 42 U.S.C. §
1396 et seq., describes EPSDT, as defined in 42 U.S.C. § 1396d(r), for individuals who are eligible under the state
plan and are under the age of 21. 42 U.S.C. §§ 1396a(a)10(A), 1396d(4)(B). 42 U.S.C. § 1396d(r)(5) further defines
EPSDT as the necessary treatment to correct or ameliorate defects and physical illnesses and conditions discovered
by the screening services, whether or not such services are covered under a state plan.
            Case 3:19-cv-00770-BAJ-SDJ                Document 52           10/08/20 Page 6 of 22




that will “correct or ameliorate” any physical and mental illnesses and conditions.21 The EPSDT

provisions of the Medicaid Act do not require states to provide “IHCBS,”22 nor is “IHCBS” a well-

established Medicaid “term of art.” Thus, it is important to note that the term “IHCBS” is advanced

solely by the Plaintiffs and not the Defendants.

           Plaintiffs’ use of the term, “IHCBS” is relevant to the class certification proceedings

because Plaintiffs have incorporated “IHCBS” into the proposed class definition. Specifically,

Plaintiffs propose the following class definition: “[a]ll Medicaid-eligible youth under the age of

21 in the State of Louisiana who are diagnosed with a mental illness or condition, not attributable

to an intellectual or developmental disability, and who are eligible for, but not receiving, necessary

intensive home and community based (mental health) services.”23 Defendants urge the Court to

reject this term as it relates to the pending class certification request, as neither federal nor state

law require Defendants to specifically provide “IHCBS” to Medicaid recipients.24 Moreover,

Plaintiffs’ reference to IHCBS is vague and does not clearly signal to Defendants the type of

services that are allegedly lacking under the EPSDT mandate. Therefore, since “IHCBS” is a term

created by Plaintiffs and not specifically required by the EPSDT mandate, a proposed class of

Medicaid youths “eligible for, but not receiving, necessary intensive home and community based

(mental health) services” is not an identifiable class.

           In Steimel v. Wernert, the Seventh Circuit held that the district court did not err in denying

class certification because the proposed class definition was too vague.25 The Wernert Court noted


21
     42 U.S.C. § 1396d(r)(5).
22
  Title XIX of the Social Security Act, 42 U.S.C. § 1396 et seq., also known as the Medicaid Act and its
corresponding federal regulations promulgated by the Centers for Medicare and Medicaid Services, 42 C.F.R. Ch.
IV, Subch. C, Pt. 430, do not define or reference “intensive home or community based services” or “IHCBS.”
23
  Doc. No. 51 at p.1; Doc. No. 51-2 at p. 2.
24
  See generally, 42 U.S.C. § 1396 et seq. and 42 C.F.R. Ch. IV, Subch. C, Pt. 430. See also, Title 50 of the
Louisiana Administrative Code.
25
     823 F.3d 902, 906 (7th Cir. 2016).
             Case 3:19-cv-00770-BAJ-SDJ                   Document 52           10/08/20 Page 7 of 22




that vagueness in a proposed class definition must be avoided “because a court needs to be able to

identify who will receive notice, who will share in any recovery, and who will be bound by a

judgment.”26 “Without knowing how to sort between those who were and those who were not

deprived of services to which they were entitled, [the Court] would not be able to say who should

receive notice, be bound by the judgment, and, if the class were to prevail on the merits, share in

any recovery.”27 The Plaintiffs’ vague and unidentifiable proposed class definition suffers similar

defects as the proposed class definition in Wernert and, accordingly, should also not be certified.

                   2. Plaintiffs’ proposed class definition is inadequate because it is impossible to

                      identify each class member without extensive and individualized fact-finding.

            Determining a child’s eligibility for Medicaid and certain EPSDT services are inherently

fact-specific inquiries. In order to be eligible for Medicaid, an applicant must be categorically and

financially eligible. Thereafter, each Medicaid recipient’s eligibility for a specific EPSDT services

will turn on the individualized circumstances of each putative class member, such as the recipient’s

particular mental health condition(s), environment, and the recommendations of her physicians or

licensed mental health professionals. When an EPSDT screening detects a problem in behavioral

health, Medicaid-enrolled children receive coverage for all services necessary to “correct or

ameliorate” the problem.28 Therefore, an inquiry into the merits of each potential class member’s

claims would be necessary to determine whether an individual falls within the defined class.

Plaintiffs’ proposed class definition is not an objective measure that could gauge the persons

included within the class. Consequently, the proposed class definition is not sufficiently




26
     Id. at 918 (quoting Mullins v. Direct Dig., Ltd. Liab. Co., 795 F.3d 654, 660 (7th Cir. 2015)).
27
     Id. at 918.
28
     42 U.S.C. § 1396d(r)(5).
             Case 3:19-cv-00770-BAJ-SDJ                  Document 52           10/08/20 Page 8 of 22




ascertainable as required by the Fifth Circuit.29 “The need to conduct such individual inquiries to

determine who qualifies as a member of the class undermines the administrative benefits of Rule

23.”30

       B.       The proposed class fails to meet the standard for class certification under FRCP

                23(a).

                1. Numerosity

            In considering whether a proposed class satisfies the numerosity requirement of Rule

23(a)(1), “[t]he proper focus is not on numbers alone, but on whether joinder of all members is

practicable in view of the numerosity of the class and all other relevant factors.”31 The Fifth Circuit

has stated:

            The raison d’etre of the class suit doctrine is necessity, which in turn depends upon the

            question of number. The basic question is practicability of joinder, not number of interested

            persons per se. Practicability of joinder depends on size of the class, ease of identifying its

            members and determining their addresses, facility of making service on them if joined and

            their geographic dispersion.32

            There are no definitive instructions or guidelines in terms of the number of purported class

members required to satisfy the numerosity requirement.33 For example, in Garcia v. Gloor, the

Fifth Circuit affirmed the district court’s denial of certification of a class comprised of only thirty-

one (31) persons whose identity and addresses were readily ascertainable and who lived in a


29
     DeBremaecker v. Short, 433 F.2d 733, 734 (5th Cir.1970).
30
  LeBlanc v. Exxon Mobil Corp., 2015 U.S. Dist. LEXIS 32533, at *11 (M.D. La. Mar. 17, 2015) (quoting In re
Vioxx Products Liab. Litig., 2012 U.S. Dist. LEXIS 78954, at p. 5 (E.D. La. 2012)).
31
  Cooper v. Kliebert, 2014 U.S. Dist. LEXIS 176220, at *5 (M.D. La. Dec. 22, 2014); Phillips v. Joint Legislative
Committee, 637 F.2d 1014, 1022 (5th Cir. 1981); Zeidman v. J. Ray McDermott & Company, 651 F.2d 1030, 1038
(5th Cir. 1981).
32
     Garcia v. Gloor, 618 F.2d 264, 271 (5th Cir. 1980) (citations omitted).
33
     Wright and Miller 7A FED. PRAC. & PROC. CIV. Section 1762 (3rd Ed.).
            Case 3:19-cv-00770-BAJ-SDJ                  Document 52         10/08/20 Page 9 of 22




compact geographical area.34 In this case, there are six (6) named plaintiffs, whose identities and

Louisiana addresses, while under seal, are known to the parties and readily ascertainable.35

Plaintiffs renewed motion attached two (2) affidavits, dated in November 2019, by the parents of

non-named plaintiffs, D.A. and D.B.36 The two non-named plaintiffs are Louisiana Medicaid

beneficiaries who also allegedly suffer from mental health conditions.37 Joinder of six (6) to eight

(8) plaintiffs in Louisiana is practicable and manageable.

           Moreover, the Court should place little credence in the Plaintiffs’ estimated size of the

proposed class of 47,500 Medicaid beneficiaries because Plaintiffs have not reasonably or

accurately estimated the number of potential class members. Plaintiffs boldly assert the purported

class consists “approximately 47,500 Louisiana Medicaid-eligible38 children and youth under the

age of 21” based on Louisiana Medicaid’s 2018 Annual Report.39 “To arrive at this number,

Plaintiffs estimated the number of Medicaid-eligible children who need specialized behavioral

health services in Louisiana.”40 Plaintiffs misread the 2018 Annual Report and stated, “there are

a total of 136,755 Medicaid beneficiaries of all ages enrolled in the state’s five [managed care




34
     Garcia v. Gloor, 618 F.2d at 267.
35
     Doc. No. 21.
36
     Doc. No. 51-4 (Exhibit 2) and Doc. No. 51-5 (Exhibit 3).
37
 The legal guardian of D.C. also submitted an affidavit but D.C. is no longer a Louisiana resident or Louisiana
Medicaid beneficiary and therefore, does not meet the proposed class definition. Doc. No. 51-6 (Exhibit 4) at ¶¶ 3-4.
38
  Plaintiffs continuously fail to distinguish the difference between a “Medicaid-eligible” child and a “Medicaid-
enrolled” child. Table 27 of the Louisiana Medicaid 2018 Annual Report reflects the number of “Medicaid-
enrollees,” not the number of “Medicaid-eligible” persons in Louisiana. See “Louisiana Medicaid 2018 Annual
Report for the 2017/2018 State Fiscal Year,” Louisiana Department of Health, Bureau of Health Services Financing
(Medicaid), Table 27, p. 49, https://ldh.la.gov/assets/medicaid/AnnualReports/MedicaidAnnualReport2018_v4.pdf.
Accessed on October 5, 2020.
39
  Doc. No. 51-2 at p. 11. On September 25, 2020, after Plaintiffs filed its renewed motion, Medicaid filed its 2019
Annual Report. See “Louisiana Medicaid 2019 Annual Report for the 2018/2019 State Fiscal Year,” Louisiana
Department of Health, Bureau of Health Services Financing (Medicaid),
https://ldh.la.gov/assets/medicaid/AnnualReports/MedicaidAnnualReport2019.pdf. Accessed on October 5, 2020.
40
     Doc. No. 51-2 at p 11.
             Case 3:19-cv-00770-BAJ-SDJ                Document 52         10/08/20 Page 10 of 22




organizations] who require specialized behavioral health services.”41 This is factually incorrect

and not reflected in Louisiana Medicaid’s 2018 Annual Report.

            Rather, the report says, “Healthy Louisiana provides full coverage of both physical and

specialized behavioral health (SBH) to 85 percent of Medicaid enrollees and SBH coverage [only]

to an additional 7 percent of enrollees.”42 Therefore, the 136,755 figure used by Plaintiffs does not

represent all Medicaid beneficiaries who require SBH services; it only represents Medicaid

enrollees in Healthy Louisiana who have SBH-only coverage.43 Plaintiffs’ figure disregards those

Medicaid enrollees who receive coverage for both physical health and SBH through their MCO.

Regardless, Plaintiffs continue on with their incorrect calculation and further state that,

“[a]ssuming SBH services are required by people of all ages at similar rates, multiplying 136,75544

by 35%45 produces a total number of 47,497 Medicaid beneficiaries between the ages of 6 and 20

who require specialized behavior services.”46

            As explained above, the Plaintiffs’ estimation of the potential class members is

problematic. Essentially, Plaintiffs have alerted the Court to following fact: in 2018 136,755

Medicaid beneficiaries (adults and children) enrolled in Healthy Louisiana receive SBH-only


41
     Id. at p. 12, fn. 7.
42
  “Louisiana Medicaid 2018 Annual Report for the 2017/2018 State Fiscal Year,” Louisiana Department of Health,
Bureau of Health Services Financing (Medicaid), p. 47,
https://ldh.la.gov/assets/medicaid/AnnualReports/MedicaidAnnualReport2018_v4.pdf. Accessed on October 5,
2020.
43
  Id. “Individuals enrolled in Healthy Louisiana for SBH only will continue to receive all eligible coverage for
physical health, pharmacy, long-term care and waiver services under [the Fee-for-Service program].” Id.
44
  This number represents the total amount of Medicaid enrollees in Healthy Louisiana who had “SBH coverage
only” in 2018. “Louisiana Medicaid 2018 Annual Report for the 2017/2018 State Fiscal Year,” Louisiana
Department of Health, Bureau of Health Services Financing (Medicaid), Table 27, p. 49,
https://ldh.la.gov/assets/medicaid/AnnualReports/MedicaidAnnualReport2018_v4.pdf. Accessed on October 5,
2020.
45
  Based on Louisiana Medicaid’s 2018 Annual Report, Plaintiffs make the leap that since roughly thirty-five
percent (35%) of all Medicaid enrollees in Healthy Louisiana were aged six (6) to twenty (20) in 2018, then in 2020
thirty-five percent (35%) of all Medicaid enrollees receiving SBH coverage only (136,755) are children. See Doc.
No. 51-2 at pp. 11-12, fn. 7. This calculation is not supported by data or logic.
46
     Doc. No. 51-2 at pp. 11-12, fn. 7 (emphasis added).
             Case 3:19-cv-00770-BAJ-SDJ                Document 52          10/08/20 Page 11 of 22




coverage. The pertinent question is: does this fact provide the Court with any evidence regarding

the number of Medicaid beneficiaries under age twenty-one (21), diagnosed with mental health

conditions, who are eligible for but not receiving “ICBHS”? Defendants strongly urge that the

answer to this pertinent question is “no.” The proposed class number (47,500) estimated by

Plaintiffs is not supported by Medicaid’s 2018 Annual Report, nor is it supported by any other

evidence submitted by Plaintiffs. The potential class member size alleged by Plaintiffs does not

give the Court a substantiated estimate of the proposed class’s numerosity and does not allow the

Court to “find” facts favoring class certification.47

            Moreover, Plaintiffs even seem to indicate an awareness that the proposed class lacks

numerosity, as the footnotes of Plaintiffs’ renewed motion requests discovery on the numerosity

issue if Defendants argue that the numerosity element is absent.48 Defendants affirmatively oppose

class certification on the basis on numerosity, as well as several other threshold requirements of

Rule 23. However, should the Court disagree and find that class certification may be proper in this

suit, Defendants respectfully aver that the Court should not consider class certification without

sufficient data to inform the class certification decision.49 The U.S. Supreme Court and Fifth

Circuit have held that in certain class actions, it is appropriate to conduct controlled discovery into

the merits, limited to those aspects relevant to making the certification decision on an informed

basis.50


47
     Unger v. Amedisys Inc., 401 F.3d at 321.
48
     Id. at p. 12, fn. 8.
49
     See Gene & Gene, L.L.C. v. Biopay, L.L.C., 624 F.3d 698, 700 (5th Cir. 2010).
50
  Id. at 703 n.3. See also Ictech-Bendeck v. Progressive Waste Sols. of LA, Inc., 2019 U.S. Dist. LEXIS 147008, at
*21 (E.D. La. Aug. 29, 2019) (wherein the Louisiana Eastern District stated “courts are ‘encouraged’ to allow
discovery on class certification matters” quoting Gene & Gene, L.L.C. v. BioPay, L.L.C., 624 F.3d at 703)). In China
Agritech, Inc. v. Resh, the U.S. Supreme Court acknowledged that, “[t]he Advisory Committee notes accompanying
the 2003 amendment to Rule 23(c), which changed the recommended timing for a certification determination from
‘as soon as practicable’ to ‘at an early practicable time,’ explained that the change would permit time for ‘controlled
discovery into the merits,’ efforts by defendants” (emphasis added). 138 S.Ct. 1800, 1813, (2018). The Fifth Circuit
            Case 3:19-cv-00770-BAJ-SDJ                    Document 52     10/08/20 Page 12 of 22




                2. Commonality

           Rule 23(a)(2) requires a party seeking class certification to prove that the class has common

“questions of law or fact.” The putative class members’ claims must depend upon a “common

contention” that is capable of class-wide resolution, “which means that determination of its truth

or falsity will resolve an issue that is central to the validity of each one of the claims in one

stroke.”51 “Commonality requires the plaintiff to demonstrate that the class members ‘have

suffered the same injury.’”52 This does not mean merely that they have all suffered a violation

of the same provision of law.53 “What matters to class certification…is not the raising of common

‘questions’-- even in droves -- but, rather, the capacity of a classwide proceeding to generate

common answers apt to drive the resolution of the litigation. Dissimilarities within the

proposed class are what have the potential to impede the generation of common answers.”54

           The district court in AW v. Magill denied class certification for a putative class consisting

of “all current and future adult, non-forensic residents of Bryan Hospital who, with appropriate

supports and services, would now or in the future be able to live in an integrated community setting

and who do not oppose living in an integrated community setting.”55 In that case, the Court noted

that Plaintiffs’ common injury, which was also “unnecessary institutionalization” like the instant

case, would not produce common answers:




has also noted that the changes to Rule 23 “are the product of years of study by the Advisory Committee on Civil
Rules, including many open hearings and symposia. This collective wisdom must not be brushed aside.” Oscar
Private Equity Invs. v. Allegiance Telecom, Inc., 487 F.3d 261, 267 (5th Cir. 2007).
51
     Wal-Mart Stores, Inc. v. Dukes, 131 S.Ct. at 2545.
52
  Wal-Mart Stores, Inc. v. Dukes, 131 S.Ct. at 2551 (quoting Gen. Tel. Co. of the Sw. v. Falcon, 102 S.Ct. at 2366)
(emphasis added).
53
     Id. at 2551 (emphasis added).
54
     Id. (emphasis added).
55
     AW v. Magill, 2018 U.S. Dist. LEXIS 228301, at *4 (D.S.C. Aug. 21, 2018).
            Case 3:19-cv-00770-BAJ-SDJ                 Document 52           10/08/20 Page 13 of 22




            …each proposed class member is factually unique from the others. Plaintiffs’ proposed

            common injury—“unnecessary institutionalization”—is not sufficient for a single

            proceeding to produce common answers that could resolve classwide issues. And, because

            the proposed class is fundamentally heterogeneous by virtue of each individual’s evolving

            medical treatment, class certification of these over 152 individuals would not produce the

            efficiency intended by Rule 23. Accordingly, the Court finds the commonality requirement

            of Rule 23(a) is not satisfied.56

            In this case, like the plaintiffs in AW v. Magill, each proposed class member is factually

unique from the other, with individual medical histories. For example, B.B. has never been

instutionalized, juvenile justice involved, or enrolled in the Coordinated System of Care Program

(“CSoC”).57 On the other hand, E.E. has been institutionalized seven times since 2013, juvenile

justice involved, and enrolled in CSoC.58 The level of EPSDT services available to B.B. and E.E.

will differ depending on the recommendations of their physical health and behavioral health

Medicaid providers and evolving necessities.59

            Here, because each proposed class member is factually distinctive and each EPSDT service

criteria differs based on medical necessity, the merits of each potential class member’s claims will

depend on an individualized inquiry regarding the alleged missing services. In other words, a

specific inquiry into each Plaintiff’s physical health and behavioral health will be necessary in




56
     Id. at *9 (citations omitted).
57
   Doc. No. 51-2 at p. 6. See also Doc. 51-9 (Exhibit 7) and Doc. No. 51-10 (Exhibit 8). Families enrolled in CSoC
will receive intensive, individualized services in their communities. In this process, the family and child partner with
a team of people they choose and work together to develop a plan that meets their needs, rather than having other
people develop a plan for them. See “About Louisiana's Coordinated System of Care (CSoC),” Louisiana
Department of Health, https://ldh.la.gov/index.cfm/page/1335. Accessed on October 8, 2020.
58
     Doc. No. 51-2 at p. 8. See also Doc. No. 51-15 (Exhibit 13) and Doc No. 51-16 (Exhibit 14).
59
     42 U.S.C. § 1396d(r)(5).
            Case 3:19-cv-00770-BAJ-SDJ                    Document 52   10/08/20 Page 14 of 22




order to prove that: (1) each Plaintiff was eligible for and met level of care for a specific EPSDT

service covered by Medicaid and provided by a Medicaid provider; (2) Defendants were required

to provide that specific service under the EPSDT mandate because it was ordered as medically

necessary to ameliorate a physical or mental health condition; and (3) Plaintiff was not receiving

that service or was receiving inadequate service. Consequently, “[w]ithout some glue holding the

alleged reasons for all those decisions together, it will be impossible to say that examination of all

the class members’ claims for relief will produce a common answer to the crucial question,”60

which in this case is, “why was this Plaintiff not receiving a type of EPSDT service in a home and

community based setting?” Defendants contend that due to the dissimilarities within the proposed

class, which is evidenced by the Plaintiffs’ parents’ declarations,61 the answers to that common

question will inevitably vary and prevent a workable classwide resolution that is applicable to all

putative Plaintiffs.

           Moreover, Plaintiffs fail to narrowly tailor their class certification request to a specific

service required by the EPSDT mandate (e.g., psychosocial rehabilitation), which additionally

inhibits a common answer to the common question. Plaintiffs are essentially asking the Court to

review over approximately “47,500” screening, diagnostic, and treatment decisions that pertain to

different EPSDT services. Ironically, several cases cited in support of the Plaintiffs’ Renewed

Motion for Class Certification (Doc. No. 51-2) limit the class definition to a specific, medically

necessary service.62 For example, in I.N. v. Kent, a California district court found commonality

where plaintiffs alleged defendants failed to arrange for in-home nursing services required by the




60
     Wal-Mart Stores, Inc. v. Dukes, 131 S.Ct. at 2552.
61
     See Doc. Nos. 51-7 through 51-18 (Exhibits 5-16).
62
     Doc. 51-12 at p. 16.
            Case 3:19-cv-00770-BAJ-SDJ                Document 52         10/08/20 Page 15 of 22




EPSDT mandate.63 In M. H. v. Berry, a Georgia district court found commonality where plaintiffs

challenged specific practices by the Georgia Pediatric Program, like the “weaning policy” that

reduced in-home nursing hours for medical assistance recipients.64 In N.B. v. Hamos, an Illinois

district court found common questions supported class certification when the class definition was

limited to scenarios where a licensed practitioner of the healing arts was recommended as a

medically necessary service under the EPSDT mandate.65 Additionally, in S.R. v. Pennsylvania

Department of Human Services, the court found commonality existed when the class definition

was narrowly tailored to address welfare placements by the Pennsylvania Department of Human

Services for children with mental health illnesses.66 Defendants contend that these cases cited by

Plaintiffs are distinguishable from the present case because they provided the courts with more

sufficient detail as to the class of plaintiffs and specific services at issue. Moreover, the Fifth

Circuit’s precedent is clear as to the requirements Rule 23, and Defendants respectfully aver that

the Fifth Circuit’s standards should guide the Court’s analysis.

                3. Typicality

           Typicality under Rule 23(a)(3) focuses on “the similarity between the named plaintiffs’

legal and remedial theories and the theories of those whom they purport to represent.”67 “The

inherent logic of the typicality requirement is that a class representative will adequately pursue her

own claims, and if those claims are ‘typical’ of those of the rest of the class, then her pursuit of




63
     2019 U.S. Dist. LEXIS 60306, at *5 (N.D. Cal. Apr. 7, 2019).
64
     2017 U.S. Dist. LEXIS 90999, at *13 (N.D. Ga. June 13, 2017).
65
     26 F. Supp. 3d 756, 776 (N.D. Ill. 2014).
66
     325 F.R.D. 103, 110 (M.D. Pa. 2018).
67
  Stirman v. Exxon Corp., 280 F.3d 554, 562 (5th Cir. 2002); see also Ibe v. Jones, 836 F.3d 516, 528-29 (5th Cir.
2016).
            Case 3:19-cv-00770-BAJ-SDJ                 Document 52          10/08/20 Page 16 of 22




her own interest will necessarily benefit the class as well.”68 Additionally, the Fifth Circuit has

found that if the claims of the named plaintiffs and putative class members “arise from a similar

course of conduct and share the same legal theory,” then typicality will not be defeated.69

           Due to the vagueness and lack of specificity surrounding the proposed class definition, the

Court cannot determine whether named Plaintiffs’ claims and the putative class members’ claims

are typical and arise from a similar course of conduct. Additionally, at this point, it is also uncertain

whether named Plaintiffs and the potential class members would benefit from the same remedial

measures. As discussed above, Plaintiffs have not sufficiently narrowed the class definition and

have left the scope of the class open to interpretation. Several questions surrounding the

Defendants’ alleged conduct remain. For example, what type of services ordered by Medicaid

physicians and licensed mental health professionals fall under the umbrella of “IHCBS”? What

services and treatments are named Plaintiffs entitled to under the EPSDT mandate and not

receiving? Moreover, Plaintiffs have not submitted competent evidence to that Court to support

their contention that a common class of 47,500 similarly situated children even exists in Louisiana.

Without the answers to these outstanding questions, the Court cannot determine whether all claims

arise out of common course of conduct or whether the remedies sought by named Plaintiffs would

benefit the proposed common class. Plaintiffs’ overall ambiguity and lack of evidentiary support

are fatal to class certification request.




68
 Boudreaux v. Sch. Bd. of St Mary Par., 2020 U.S. Dist. LEXIS 163838, at *16 (W.D. La. Sep. 8, 2020) (quoting I
William B. Rubenstein, NEWBERG ON CLASS ACTIONS § 3:28 (5th ed. 2019)).
69
     Adickes v. Hellerstedt, 753 F. App’x 236, 247 (5th Cir. 2018) (quoting Stirman v. Exxon Corp., 280 F.3d at 562).
            Case 3:19-cv-00770-BAJ-SDJ                   Document 52   10/08/20 Page 17 of 22




                   4. Adequacy of Representation

            The named Plaintiffs must be able to “fairly and adequately protect the interests of the

class.”70 As discussed in Plaintiffs’ Memorandum of Law in Support (Doc. No. 51-2) the adequacy

of representation requirement is a two-pronged inquiry, requiring evaluation of: (1) whether class

counsel are qualified, experienced, and generally able to conduct the proposed litigation; and (2)

whether Plaintiffs’ claims are sufficiently interrelated with and not antagonistic to the class claims

as to ensure fair and adequate representation.71 With respect to the first prong, Defendants do not

contest the qualifications, experience, or ability of Plaintiffs’ counsel to conduct a class litigation.

Therefore, should the Court certify this suit as a class action, Defendants would not oppose the

designation of Plaintiffs’ counsel as class counsel under Rule 23(g).

            The second prong serves to uncover conflicts of interest between named parties and the

class they seek to represent.72 Since the absent class members are bound by the judgment in any

class action brought on their behalf, the Court “must be especially vigilant to ensure that the due

process rights of all class members are safeguarded through adequate representation at all times.”73

Defendants argue that the declarations submitted on behalf of the named Plaintiffs74 do not clearly

demonstrate that they would be adequate representatives of the class because the scope of the

proposed class remains ambiguous, as well as the ultimate goal of this case. Since the proposed

class is not succinctly defined or ascertainable, it is unclear whether Plaintiffs have the “same




70
     Fed. R. Civ. P. 23(a)(4).
71
 Hays v. Eaton Grp Attys., LLC, 2019 U.S. Dist. LEXIS 17029, at *14 (M.D. La. Feb. 4, 2019); see also Berger v.
Compaq Comput. Corp., 257 F.3d at 479-481.
72
     Id. at 480.
73
     Id.
74
     See Doc. Nos. 51-7 through 51-18 (Exhibits 5-16).
            Case 3:19-cv-00770-BAJ-SDJ            Document 52         10/08/20 Page 18 of 22




interest and suffer the same injury as the class members.”75 Accordingly, named Plaintiffs have

not met their burden to prove that they would be adequate representatives of the class.

       C.      The proposed class fails to satisfy the requirements of Rule 23(b)(2).

               1. Injunctive relief is not appropriate because Defendants have never refused to act.

            If the class were readily identifiable and all Rule 23(a) requirements were satisfied, then

Plaintiffs must demonstrate that “[Defendants have] acted or refused to act on grounds generally

applicable to the class, thereby making appropriate final injunctive relief or corresponding

declaratory relief with respect to the class as a whole” under Rule 23(b)(2). In their motion, the

named Plaintiffs claim they meet the requirements of Rule 23(b)(2) because named Plaintiffs and

the proposed class have “suffered the same injuries: all have been deprived of necessary and

timely IHCBS in violation of the Medicaid Act.”76 This allegation of deprivation is without merit.

Defendants have never refused to act. In fact, when Defendants offered to act, Plaintiffs’ counsel

declined to give Defendants any details.

            Specifically, on September 18, 2019, Defendants’ counsel met with various members of

Plaintiffs’ counsel after receiving Plaintiffs’ Notice of Intent to file a federal lawsuit.77 At this

meeting, “the only information provided to [the Louisiana Department of Health] was a general

concern about the absence of home and community based mental health services, which included

crisis, in some areas of the state for the EPSDT population.”78 Plaintiffs’ counsel would not share

with Defendants’ counsel the names of any alleged harmed recipients or provide illustrative



75
  Hays v. Eaton Grp Attys., LLC, 2019 U.S. Dist. LEXIS 17029, at *14 (M.D. La. Feb. 4, 2019) (quoting Amchem
Prods., Inc. v. Windsor, 117 S. Ct. 2231, 2251 (1997)).
76
     Doc. No. 51-2 at p. 21 (emphasis added).
 See Defendants’ Exhibit A, Emails between Counsel for Southern Poverty Law Center and the Louisiana
77

Department of Health (LDH).
78
  See Defendants’ Exhibit B, LDH’s Response to Victor Jones at Southern Poverty Law Center RE: Notice of
Intent to File Federal Lawsuit, dated October 18, 2019.
            Case 3:19-cv-00770-BAJ-SDJ                     Document 52   10/08/20 Page 19 of 22




scenarios.79 Defendants were unable to address Plaintiffs’ concerns because Plaintiffs’ withheld

the relevant specifics from Defendants.80 Regardless, Defendants remained “more than willing to

sit down and explore [Plaintiffs’] concerns” if Plaintiffs provided “more specific information on

which specific services [they] believe are lacking, how the current array of services is not sufficient

to meet the mental health needs of the EPSDT population and which areas of the state [they]

believe do not have adequate community based mental health services for this population.”81

Rather than trying to resolve the issues further with Defendants, Plaintiffs filed suit. For these

reasons, Plaintiffs cannot prove that injunctive relief is appropriate because Defendants have never

refused to act and actively sought to address Plaintiffs’ concerns.

                2. Injunctive relief is not appropriate because the injunctive relief requested is not

                    specific, and Plaintiffs have failed to show that the class members have been

                    harmed in the same way.

           The Fifth Circuit has interpreted the language in Rule 23(b)(2) to create two relevant

requirements: “(1) the class members must have been harmed in essentially the same way and (2)

the injunctive relief sought must be specific.”82 In this suit, because the proposed class is not

ascertainable, it is impossible to determine whether the named Plaintiffs and the potential class

members have been harmed in essentially the same way. Furthermore, the U.S. Supreme Court has

clarified that Rule 23(b)(2) applies only when a single injunction or declaratory judgment would

provide relief to each member of the class.83 “It does not authorize class certification when each

individual class member would be entitled to a different injunction or declaratory judgment against


79
     Id.
80
     Id.
81
     Id.
82
     M.D. v. Perry, 675 F.3d at 845 (citations omitted).
83
     Wal-Mart Stores, Inc. v. Dukes, 131 S.Ct. at 2557.
            Case 3:19-cv-00770-BAJ-SDJ               Document 52    10/08/20 Page 20 of 22




the defendant.”84 “Permitting the combination of individualized and classwide relief in a [Rule

23(b)(2)] class is inconsistent with the structure of Rule 23(b)…The Rule provides no opportunity

for [Rule 23(b)(2)] class members to opt out, and does not even oblige a district court to afford

them notice of the action.”85

            As discussed above, the Magill Court denied class certification, finding that the injunctive

relief sought by Plaintiffs necessitated a patient-specific inquiry and, therefore, would not have the

blanket effect that Rule 23(b)(2) requires.86 In regards to the Rule 23(b)(2) requirements, the

Magill Court remarked:

            Plaintiffs contend that “a single injunctive order requiring that Defendants make sufficient

            community mental health services available” would “benefit the Class as a whole.” But

            each proposed class member’s medical diagnosis, future prognosis, treatment plan, and

            ability to live in a community setting is individualized and subject to change as the

            member’s health and medical status evolve.87

Similar to the Magill case, the proposed class claims in this suit do not satisfy Rule 23(b)(2)

because they include claims for individualized relief dependent on each Medicaid recipient’s

behavioral health needs.

            Furthermore, Plaintiffs’ requested injunctive relief fails to provide Defendants with

meaningful details and instead generally seeks, “Defendants to provide Plaintiffs and the Class

[with the] necessary IHCBS in the most integrated setting appropriate to their needs.”88

Defendants maintain that the term, “IHCBS,” is vague and ill-defined. As Plaintiffs point out,


84
     Id.
85
     Id. at 2558.
86
     2018 U.S. Dist. LEXIS 228301, *15 (D.S.C. August 21, 2018).
87
     Id. (citations omitted).
88
     Doc. 51-2 at p. 21.
            Case 3:19-cv-00770-BAJ-SDJ                  Document 52          10/08/20 Page 21 of 22




“Rule 23(b)(2) does not require that every jot and tittle of injunctive relief be spelled out at the

class certification stage; it requires only ‘reasonable detail’ as to the ‘acts required.’”89 For

example, the Fifth Circuit found that inmates in a class action sufficiently identified their requested

injunctive relief in “reasonable detail” when they requested defendants sustain safe indoor

temperatures of eighty eight (88) degrees or lower.90 On the other hand, the Fifth Circuit found in

Maldonado v. Ochsner Clinic Foundation that a Rule 23(b)(2) certification was inappropriate

where the plaintiffs sought to compel the defendants to provide “mutually affordable healthcare.”91

There, the Fifth Circuit faulted the plaintiffs for not “identify[ing] any way to determine what a

reasonable or ‘mutually affordable’ rate is for the wide variety of medical services offered by [the

defendant].”92

            Named Plaintiffs’ requested injunctive relief does not rise to the moderate level of

specificity anticipated by the reasonable detail standard. This case, like Maldonado v. Ochsner

Clinic Foundation, fails to provide Defendants with any meaningful context or guidance as to what

specifically “IHCBS” represents and/or how Defendants could remedy Plaintiffs’ grievances. “The

difficulty in specifying exactly what [Plaintiffs] seek from an injunction highlights the fact that

individualized issues here overwhelm class cohesiveness.”93 This class, as proposed, is not

amenable to uniform remedies. Therefore, Defendants contend that injunctive relief is not

appropriate for the proposed class as a whole because there is a lack of cohesiveness among the

potential class members.




89
     Yates v. Collier, 868 F.3d 354, 368 (5th Cir. 2017) (emphasis added). See also Doc No. 51-2 at p. 21.
90
     Id. at 368.
91
     493 F.3d 521, 524-525 (5th Cir. 2007).
92
     Id. at 524.
93
     Id.
        Case 3:19-cv-00770-BAJ-SDJ             Document 52         10/08/20 Page 22 of 22




IV.     CONCLUSION

        The proposed class is not ascertainable and fails to satisfy the requirements of Rule 23(a)

and Rule 23(b)(2). Accordingly, Defendants respectfully request that the Court deny Plaintiffs’

request for class certification.


                                         Respectfully submitted,

                                         THE LOUISIANA DEPARTMENT OF HEALTH

                                   By:    /s/ Kimberly Ulasiewicz Boudreaux
                                         KIMBERLY ULASIEWICZ BOUDREAUX (LBN 37341)
                                         REBECCA CLEMENT, T.A. (LBN 31665)
                                         KIMBERLY SULLIVAN (LBN 27540)
                                         VIVIAN HALEY WILLIAMS (LBN 34819)
                                         RYAN ROMERO (LBN 35987)
                                         628 N. 4th Street
                                         Baton Rouge, Louisiana 70802
                                         Phone: (225) 342-1128
                                         Fax: (225) 342-2232
                                         Email: kimberly.boudreaux@la.gov
                                         Email: rebecca.clement@la.gov
                                         Email: kimberly.sullivan@la.gov
                                         Email: haley.williams2@la.gov
                                         Email: ryan.romero@la.gov

                                         ATTORNEYS FOR DEFENDANTS, DR. COURTNEY N.
                                         PHILLIPS, IN HER OFFICIAL CAPACITY AS
                                         SECRETARY OF THE LOUISIANA DEPARTMENT OF
                                         HEALTH, AND THE LOUISIANA DEPARTMENT OF
                                         HEALTH


                                    CERTIFICATE OF SERVICE

        I hereby certify that on October 8, 2020 a copy of the foregoing was filed electronically

with the Clerk of Court by using the CM/ECF system. Notice of this filing will be sent to all

counsel of record by operation of this Court’s electronic filing system.

                        By:        /s/ Kimberly Ulasiewicz Boudreaux
                                   KIMBERLY ULASIEWICZ BOUDREAUX (LBN 37341)
